Citation Nr: 0000878	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) disability 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for blindness in the left eye based on 
medical treatment performed at a VA facility in 1953 and 
1954.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
May 1952.  

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an August 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida.  The Board in September 1997 
remanded the case for further development.

The appeal was returned to the Board for appellate 
consideration.  The Board in September 1999 referred the case 
for a medical expert opinion, as provided for in existing VA 
directive and 38 C.F.R. § 20.901 (1999).  In November 1999, 
the expert medical opinion was referred to the 
representative for review and an opportunity to submit 
additional evidence or argument.  The representative and the 
veteran in December 1999 supplemented the record with 
additional written argument.   


FINDINGS OF FACT

1.  The veteran received treatment for a skin disorder during 
admissions to a VA hospital in 1953 and 1954 that included 
the administration of corticosteroids. 

2.  The left eye cataract removed in 1964 and subsequent 
blindness is not shown to have been the result of VA medical 
treatment in 1953 and 1954, reasonably related thereto or an 
unintended consequence of the medical treatment.  


CONCLUSION OF LAW

The criteria for VA disability compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for blindness in the left eye based on 
medical treatment performed at a VA facility in 1953 and 1954 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 1999);  38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that on a January 
1951 examination for military service he was found to have 
psoriasis of the elbows.  The medical history was not 
remarkable for the skin.  In summary, he was separated from 
the service in May 1952 after a medical Board evaluation that 
noted a long-standing skin disorder for which X-ray treatment 
in 1947 (elsewhere in contemporaneous records reported as 10-
12 X-ray exposures) had provided partial relief.  Since a 
recurrence in September 1951, treatment consisted of topical 
applications and oral medication, with ultraviolet light 
irradiation during hospitalization that began in February 
1952.  A recommendation at that time was for eight days of 
ultraviolet treatment.  A medical examination in May 1952 
showed a normal eye and ophthalmoscopic evaluation.  

In October 1953, G.P.F., M.D., reported having first seen the 
veteran in December 1945 for eczema that responded well to X-
ray therapy, coal tar ointment and dicalcium phosphate tables 
with vitamin D over a period of treatment through August 
1946.  The treatment when he was next seen in January 1952 
consisted of X-ray therapy, cooling lotion, Lassar's paste 
and the same tablet form medication.  It was reported that 
the same treatment had been used for a relapse in September 
1953 and that the veteran had extensive atopic eczema of the 
entire body.

VA hospitalized the veteran for the first time from October 
1953 to December 1953 for a month-long pruritus of the trunk, 
arms and face where lesions gradually appeared.  It was 
reported that his private physician had treated him with X-
ray to the flexor surface of the elbows, about six treatments 
once a week, but without noticeable relief.  The treatment 
during military service was reported to have been coal tar, 
potassium permanganate baths and either ultraviolet or 
infrared rays.  An examination found normal eye fundi, 
sclerae and conjunctiva and pupils that reacted to light and 
accommodation.

The record shows that the veteran's course in the hospital 
started with 3% Vioform and Aquaform and antihistamenics that 
were followed with 5% crude coal tar.  He was eventually 
started on cortisone therapy, Cortone 25 mgs., four times 
daily, when his skin lesions failed to clear completely.  He 
also received ultraviolet light, suberythrema, to the 
affected lesions.  The oral cortisone dosage was reduced to 
three times daily and 21/2% hydrocortisone was applied to the 
face.  His medication at discharge was Cortone, 25 mgs., 
three times daily, 21/2% hydrocortisone to the face twice daily 
and 5% crude coal tar ointment to other lesions of the body 
twice daily.   The final diagnosis was atopic dermatitis.  He 
was to be seen for dermatology follow up in two weeks.

The record shows that the RO in December 1953 denied service 
connection for atopic dermatitis and that the veteran was 
advised of this determination by letter dated in December 
1953.  The letter was mailed to his address of record.  
Thereafter, also in December 1953, the RO responded to his 
October 1953 request for treatment for a skin disorder 
advising him that he did not have an adjudicated service-
connected status.

VA hospitalized the veteran a second time for about two weeks 
in April 1954 for a "new and different" rash that was 
reported to have been present on his face for three days.  It 
was noted that since the previous admission to this hospital 
he had been readmitted in another state at which time the 
Cortone was cut to 50 mgm. daily.  A physical examination was 
reported as entirely within normal limits except for the skin 
and buccal mucosa.  

On admission his cortisone was increased to 25 mgm. every six 
hours and he was started on Aureomycin, 0.5 gram every six 
hours.  He also received topical therapy of coal tar to the 
flexural surfaces and a bland paste or ointment to the face.  
The record showed that eventually the cortisone was cut back 
to every eight hours and Aureomycin was discontinued.  The 
final diagnoses were atopic dermatitis and Kaposi's 
varicelliform eruption.  His discharge medication included 
Cortone, 25 mgm. three times daily, daily starch bath as 
needed, 2.5% coal tar in petroleum to the lesions in the 
flexural aspect of his arms twice daily and boric acid 
ointment to the face and neck twice daily.  He was also to be 
seen for dermatology follow up in two weeks.  

A discharge summary received from St. Charles Hospital, 
signed by C.B.T., M.D., shows the veteran, at age 33, was 
hospitalized for about 10 days in April 1964 for a planned 
extraction of an extracapsular cataract of the left eye.  
Possible radiation etiology was reported.  After the 
procedure it was reported that he had a full light field and 
that he was to be followed in the office.  In October 1995, 
the physician reported that records of the precise date of 
the surgery were no longer available.

In November 1991, W.H.T., M.D., reported that when the 
veteran was first seen in 1985 he had a history of left eye 
cataract surgery in 1955 with poor results.  In 1972 he was 
found to have increased intraocular pressures and was treated 
by another physician with glaucoma eye drops.  The veteran 
reported onset of what he thought was iritis in 1978 with 
worsening left eye glaucoma.  In 1985 he had light perception 
in the left eye and a cloudy cornea with an anterior uveitis 
and vitreous haze.  The fundoscopic examination of the left 
eye found cloudy media and that the retina was not well 
visualized.  Refraction in 1986 revealed correction in the 
left eye 20/70 minus.  Dr. T. reported that in 1987 the 
veteran was seen when he discontinued his eye drops and was 
found with left eye light perception.  Bulbous keratopathy of 
the left eye was found in 1991 and when last seen in late 
1991 he had left eye light perception.  The impressions were 
surgical aphakia of the left eye with secondary glaucoma and 
open angle glaucoma of the right eye.

In November 1995 and January 1996 statements, C.S., M.D., 
reported that the veteran was status post corneal 
transplantation of the left eye.  He had cystoid macular 
edema that apparently had limited his visual acuity to legal 
blindness, counting fingers at three feet.  The veteran had 
glaucoma in both eyes.  The clinical records provided include 
a note in early 1994 stating that due to the veteran's past 
history of radiation there could have been some damage done 
to central vision.  In August 1993 there is a note that 
possible etiology for the left eye was steroids, radiation 
and trauma.  Another contemporaneous clinical entry noted 
radiation treatment and oral prednisone for a skin disorder.  
In August 1992 it was apparently explained to the veteran 
that radiation can cause blood vessel wall damage and that 
radiation retinopathy can affect the eye.

Medical records submitted from M.S.D., M.D., included an 
October 1994 examination by another physician who opined that 
the veteran had a visual loss of the left eye secondary to 
cystoid macular edema.  It was noted that this probably had 
been present for many years as the veteran related that he 
never saw well after his initial cataract operation in 1963.  

The veteran supplemented the record with other documentary 
material.  Attached to his substantive appeal were several 
pages of text discussing glaucoma that he indicated were from 
the Merck Manual (16th ed.).  He added a page from Readers 
Digest that contained a medical news item noting that long 
term use of steroids can lead to various disorders including 
cataracts.  Also included in this material were several pages 
of an article that appeared in Good Housekeeping (July 1991) 
and mentioned that cortisone could have side effects such as 
vision problems and raising eye pressures.  He also submitted 
patient information for prednisone tablets (oral 
glucocorticoid).  Noted among warnings was that prolonged use 
of such substances may produce posterior subcapsular 
cataracts, glaucoma with possible optic nerve damage and 
enhance secondary ocular infections due to fungi or viruses.  
Other information included ophthalmic adverse reactions to 
adrenal cortical steroids posterior subcapsular cataracts, 
increased intraocular pressure, glaucoma and exophthalmos.  

A VA eye examiner in March 1996 reported that the veteran had 
no known service-connected eye problems.  It was reported 
that he had inconsistently used his eye medication and the 
left eye vision decreased to light perception.  

At a July 1996 RO hearing the veteran testified that 
cortisone pills (Cortone) and salve started with his VA 
hospitalization (2-3).  He recalled that he did not take the 
oral medication afterwards because he was not provided with a 
prescription for it and that he used the salve until it ran 
out.  He recalled left eye vision fuzziness started around 
1962 and the eye doctor he saw until 1964 found a developing 
cataract (4).  The veteran stated that a doctor had not 
specified that the cataract was due to the medication, but 
that he had been told it was something other than old age (5-
6).  

The veteran attached to his correspondence in August 1996 
printed information he stated was from the Physicians' Desk 
Reference.  The material showed an alphabetical listing of 
adverse reactions to Cortone tablets that included posterior 
subcapsular cataracts, glaucoma and intraocular pressure 
increase.

In a November 1997 clinical record entry, Dr. D. noted that 
he had discussed at length the information that the veteran 
brought to his attention regarding his claim of an 
association between the steroid use and the cataract.  
Further, he explained that generally steroids would cause 
cataracts to occur in both eyes and generally of the 
posterior subcapsular variety.  Dr. D. noted that since the 
cataract surgery was done many years before, and those 
records were not available, it was not certain what type of 
cataract the veteran had in the left eye.  He stated that he 
would review the information and his chart, and if 
appropriate proceed with a letter.

In December 1997 Dr. D reported that as he and the veteran 
had discussed, there was a possibility that the steroids the 
veteran received in the 1950's at the VA medical facility 
could have induced the left eye cataract, and that cataract 
formation is one of the side effects of oral steroid use. 

A VA examiner in 1998 opined that steroids have been 
implicated in causing a specific type of cataract and that he 
did not see the veteran's cataract, only his pseudophakia.  
The examiner stated that he would agree that steroids can 
cause cataracts but that he should not be asked to say 
whether the veteran's cataracts were due to it.

In March 1999, S.C.P., M.D., opined that the veteran had a 
visually significant right eye primarily posterior 
subcapsular cataract, and that this type of cataract can be 
induced from oral corticosteroid treatment.  

The Board in September 1999 requested an advisory/expert 
medical opinion regarding whether it was at least as likely 
as not that the treatment the veteran received at a VA 
hospital in 1953 and 1954, which included use of 
corticosteroids and ultraviolet irradiation, caused any of 
his eye disorders. 

The VA medical opinion of October 1999 shows that the review 
included available medical records, transcripts of testimony, 
letters from previous examinations and the Board summary.  
The physician noted that it was a fact that atopic dermatitis 
was associated with cataract formation as this occurred in up 
to 25% of patients with the disease.  The onset occurred in 
the second to third decade of life, usually bilateral, and 
tended to be anterior subcapsular in nature.  

The examiner opined that corticosteroid induced cataracts are 
usually bilateral posterior subcapsular cataracts which often 
could not be distinguished from senescent posterior 
subcapsular changes.  As to the right eye cataract found in 
1998, the examiner believed that it was secondary to 
senescence as opposed to steroid exposure due to the length 
of time between steroid exposure and diagnosis as well as the 
patient's age.  The examiner reported that individual 
susceptibility to steroid induced cataracts varied.  

The examiner noted that the veteran had undergone a 
complicated cataract extraction of the left eye in 1964 that 
was 10 years after his exposure to ultraviolet light 
radiation and steroids at a VA hospital.  



It was the examiner's opinion that radiation induced 
cataracts are both dose and age dependent, that younger 
patients are more susceptible to the effects of radiation and 
that epidemiological evidence suggests that ultraviolet 
radiation is associated with cataract formation.

It was the examiner's opinion that it is less likely that the 
veteran's left eye cataract was the result of VA treatment.  
It was noted that cataract formation may occur in patients 
with atopic dermatitis during the second or third decade of 
life without exposure to steroids or radiation.  He further 
opined that the marked asymmetry in the cataract formation 
made oral steroids a less likely etiology.  The examiner 
stated it was presumed that the topical steroids and 
ultraviolet radiation were administered symmetrically.  The 
examiner opined that such marked asymmetry in cataract 
formation as a result of either is unlikely since no 
asymmetry in the skin disease or its treatment was offered by 
the veteran.  The examiner concluded by stating that while 
the above was clearly conjecture, it was believed to be sound 
and logical in its assumptions.  

After the VA medical opinion was referred to the 
representative for the opportunity to present additional 
evidence or argument, the veteran and the representative in 
December 1999 offered additional written argument.  The 
veteran supplemented his correspondence with a pamphlet 
published by American Academy of Ophthalmology entitled 
Cataracts that discussed the nature of cataracts, their cause 
and development, detection and treatment.  The veteran 
highlighted the statements that medications such as steroids 
were a cause of cataracts and that most cataracts were 
associated with aging progress gradually over a period of 
years.  He also pointed out the statement that it was not 
possible to predict exactly how fast cataracts will develop 
in any given person.  


Criteria

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United State Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 C.F.R. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), add'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S.Ct. 552 
(1994).  The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  


(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve. Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  
When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and


(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In 
view of the evidence that includes medical opinion suggesting 
a nexus between the veteran's left eye cataract, and 
subsequent decrease in visual acuity in the left eye, the 
Board finds that the veteran has met this initial burden.  
See for example Molloy v. Brown, 9 Vet. App. 513 (1996). 

The Board also finds that as a result of the development 
completed in this case there is no further duty to assist the 
veteran in regard to the development of his claim.  The Board 
in remanding the case sought to ensure the veteran was 
afforded due process in view of the information on file.  In 
view of the questionable value of VA examinations and the 
opinion of his personal physician, the Board in 1999 asked 
for and received a VA opinion.  

In obtaining this opinion, the Board in effect recognized the 
medical complexity of the case.  The veteran and his 
representative were advised of the Board's decision to obtain 
a VA opinion, more specifically an opinion from a medical 
expert associated with VA.  Upon being furnished a copy of 
the opinion, they did not offer argument challenging the 
opinion as inadequate from the standpoint of the source 
consulted.  Nor was there any intimation or argument of 
possible prejudice based on the selection of a VA medical 
expert.

The Board observes that the RO made a diligent effort to 
obtain an adequate record.  The RO did complete the actions 
requested and the Board has not been alerted to evidence 
probative in the determination of service connection for left 
eye blindness that is likely available but that has not as 
yet been obtained.  The Board must observe that the VA 
opinion is comprehensive and took into account the veteran's 
complaints and pertinent history.  It appears the examiner 
responded to the specific questions set forth in the Board 
request.  

The Board is left with the belief that the record is 
sufficient for an informed evaluation, without any potential 
prejudice being called to its attention.  Stegall v. West, 
11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  The evidence in the pamphlet on cataracts 
received in late 1999 in response to the VA opinion does not 
warrant referral to the RO.  The content is essentially 
cumulative of other evidence already on file.  Further it was 
submitted under the provisions of section 20.903 rather than 
section 20.1304.

Initially, the Board observes that continuance or natural 
progress or willful misconduct which would bar any 
entitlement do not appear to be relevant considerations that 
alone would negate a favorable determination.  However, the 
Board finds that the medical evidence preponderates against 
the claim for service connection, as it does not offer a 
basis supporting that the current left eye blindness is more 
likely than not linked to VA treatment.  

The Board will not overlook information in the record that 
viewed liberally tends to conflict with the recent VA 
opinion.  At the time of the surgery in 1964 there was a 
suggestion of radiation-induced cataract.  DR. S. also 
mentioned that possibility many years later.  However neither 
of the physicians offered a likely link to the ultraviolet 
therapy administered by VA.  It is well established in the 
record that the veteran received such treatment from his 
personal physician prior to and after service.  The VA 
medical specialist gave consideration to possible radiation 
induced cataract of the left eye and offered reasoning 
against it based upon facts pertinent to the veteran's case.  
Competent evidence does not dispute the rationale supporting 
the conclusions reached. 

In summary, the Board would agree in principle that radiation 
exposure can result in the formation of a certain type of 
cataract.  However, the record shows clearly that the veteran 
had such exposure over a significant time, principally from 
his personal physician before service, some during service 
and thereafter including some administered by VA.  

What none of the probative medical opinions establish is a 
nexus between the left eye cataract with VA radiation therapy 
specifically, or to such treatment in service, or more likely 
than not with radiation exposure collectively administered.   

The veteran's often repeated argument of a nexus to 
corticosteroid medication found support in the statement of 
Dr. D. in 1997.  This line of reasoning is also supported in 
the various medical sources cited by the veteran and other 
sources he provided that relied on medical information.  

Regarding the medical treatise evidence submitted by the 
veteran in support of his claim, the Board must observe that 
the generally applicable test in establishing the value of 
such evidence was recently discussed in Russell v. West, No. 
97-359 (U.S. Vet. App. June 18, 1999) slip op. at 19-20.  It 
was noted that in order to establish service connection by 
means of a medical treatise, the treatise evidence must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim", Wallin v. West, 11 Vet. App. 509 514 
(1998).  

Instead, the treatise evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion." Ibid, Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  The Board observes 
that that the treatise material submitted does not have the 
requisite "degree of certainty" required by Wallin and Sacks, 
supra; see also Libertine, 9 Vet. App. at 523 (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease . . . [is] too general and 
inconclusive to make the claim well grounded").   

The medical treatise information submitted for the record 
does not address the situation specific to the veteran's case 
but is more general in linking corticosteroid use and 
cataract formation.  The Board notes the qualification of 
long-term steroid use appears in the medical text material.  


The veteran argues in December 1999 that the information in 
the ophthalmology association pamphlet is more definite in 
linking corticosteroid use to cataract development.  However 
the information is still of a general nature and not specific 
to the facts of this case.  To agree with the veteran's 
assertion would require the Board to read this information as 
support for the proposition that any use of corticosteroid 
medication will result in cataract formation.  The medical 
literature submitted does not appear to suggest or imply such 
a cause and effect relationship.  Nor does a favorable 
medical opinion.  

The VA opinion is comprehensive and offers probative evidence 
in the matter under consideration.  As with other opinion 
previously of record it was made by a physician with special 
competence in the relevant medical specialty and included 
review of records.  The medical expert opinion offered a well 
reasoned analysis against compensation.  

There is no contemporaneous competent opinion to the contrary 
so as to reasonably call into question the expert opinion.  
As with any piece of evidence, the credibility and weight to 
be attached to the VA expert opinion and others of record is 
an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  It is well established that lay 
observation is not sufficient to establish a medical 
diagnosis or causation.  

The VA medical specialist carefully reviewed the facts 
specific to the veteran's case and highlighted the evidence 
found to support a finding against a relationship between the 
corticosteroid administered by VA in 1953 and 1954, and the 
left eye cataract formation.  Noted by the expert but not 
elsewhere, specifically in Dr. D's. supportive statement, was 
the incidence of cataract formation in patients with atopic 
dermatitis.  





Another fact specific to the veteran's case and not discussed 
elsewhere was the asymmetry in cataract formation whereas the 
treatment was presumed symmetric and in correspondence with 
the symmetric presentation of the skin disease.   

There has been no opinion offered to contradict the 
conclusion of an unlikely link between VA administered 
corticosteroid use and the left eye cataract.  Although the 
veteran in his response argued that the VA opinion has proven 
nothing, the opinion read carefully offers several plausibly 
based arguments against the claim which the expert 
summarized.  Dr. D. mentioned none of the fact specific 
factors.  Therefore, the Board finds that the VA opinion is 
entitled to significant probative weight because of its fact 
specific analysis and its rationale which was well reasoned.  

The evidence, viewed objectively, is not at least in relative 
equipoise on the question of whether the veteran's left eye 
blindness is linked to VA medical treatment.  The Board finds 
that the competent evidence does preponderate against the 
claim, and the claim should be denied.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

The appellant produced evidence to support a contention of a 
VA treatment related nexus for a left eye disorder. The Board 
has commented as to why it does not find the evidence of 
sufficient probative value to find in favor of the appellant.  
The VA medical expert offered a well reasoned opinion.  The 
expert cited to specific sources in the medical literature 
and unlike the favorable opinion from Dr. D., provided 
rationale for the opinion against a likely nexus.  

The favorable opinion did not refer to any specific medical 
literature or point to factors specific to the veteran's case 
to support the opinion in favor of the claim.  The specific 
guidelines for compensation in the veteran's case, found at 
§ 3.358, which set forth the essential elements, are not met 
with regard to blindness of the left eye.   


ORDER

Entitlement to VA disability compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for blindness in the left eye based on 
medical treatment performed at a VA facility in 1953 and 1954 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

